Name: Council Regulation (EEC) No 1039/78 of 22 May 1978 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 5 . 78 Official Journal of the European Communities No L 134/5 COUNCIL REGULATION (EEC) No 1039/78 of 22 May 1978 amending Regulation (EEC) No 1080/77 on the supply of milk and certain milk products at reduced prices to schoolchildren The contribution for other milk products shall , in accordance with the procedure referred to in Article 4 : (a) be established in such a way as to make up the difference between the target price for whole milk and the price derived from this target price for semi-skimmed or skimmed milk , where the latter categories are concerned ; (b) be established at a level corresponding to the contribution valid for the quantity of whole milk used , where products manufactured from whole milk are concerned ; (c ) be established at a level corresponding to the contribution valid for the quantity of semi ­ skimmed or skimmed milk used , where products manufactured from semi-skimmed or skimmed milk are concerned '. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1978 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1038 /78 (2 ), and in particular the second paragraph of Article 26 thereof, Having regard to the proposal from the Commission , Whereas, pursuant to Article 3 of Council Regulation (EEC) No 1080/77 of 17 May 1977 on the supply of milk and certain milk products at reduced prices to schoolchildren (3), this measure is deemed, as regards the financing of the Community contribution , to be one of the measures referred to in Article 4 of Council Regulation (EEC) No 1079/77 of 17 May 1977 on a co-responsibility levy and on measures for expanding the markets in milk and milk products (4 ), as last amended by Regulation (EEC) No 1001 /78 (5 ) ; Whereas, to make the measure in question more effec ­ tive , it appears advisable to increase the abovemen ­ tioned Community contribution by including only part of the said contribution under the above ­ mentioned measures ; Whereas Article 2 (3) of Regulation (EEC) No 1080/77 sets out the list of milk products which , in principle , may benefit from the Community contribution ; whereas it is deemed advisable, for the abovemen ­ tioned reasons , to extend this list by defining the method of calculating the Community contribution for the products concerned , 2 . Article 2 (3 ) shall be replaced by the following : ' 3 . The Community contribution referred to in Article 1 (2) shall relate only to : ( a ) whole milk which has been pasteurized or subjected to a UHT process ; (b) chocolate-flavoured whole milk which has been pasteurized or subjected to a UHT process or sterilized ; and (c ) yoghourt falling within heading No 04.01 of the Common Customs Tariff . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1080/77 is amended as follows : 1 . Article 1 (2) shall be replaced by the following : 42 . In the case of whole milk the Community contribution shall be 13 units of account per 100 kilograms . However, in accordance with the procedure referred to in Article 4, the following may be included in the list of products distributed : (a ) raw milk ; (b) semi-skimmed milk , whether or not sterilized ; (c ) semi-skimmed milk with chocolate or other flavouring, whether or not sterilized ; (d ) skimmed milk , whether or not sterilized ; (e ) skimmed milk with chocolate or other flavouring, whether or not sterilized ; (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) See page 4 of this Official Journal (3 ) OJ No L 131 , 26 . 5 . 1977, p. 8 . (4 ) OJ No L 131 , 26 . 5 . 1977 , p. 6 . 5 ) OJ No L 130 , 18 . 5 . 1978 , p. 1 1 . No L 134/6 Official Journal of the European Communities 22. 5 . 78 (f) buttermilk ; (g) yoghourt containing sugar, cocoa or fruit, these products being up to a maximum proportion to be determined ; (h) cheese . Other requirements , particularly concerning quality, and derogations relating to the treatment of the milk may be adopted in accordance with the procedure referred to in Article 4 .' 3 . In the first subparagraph of Article 2 (5), ' 50 % ' is amended to read '33 % '. 4 . Article 3 shall be replaced by the following : 'Article J As regards the Community contribution , this measure shall , in a proportion to be determined, in accordance with Article 4 of this Regulation , be one of those laid down in Article 4 of Regulation (EEC) No 1079/77'. Article 2 This Regulation shall enter into force on 22 May 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1978 . For the Council The President K. HEINESEN